DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Para. [0036] to [0042]: Elements corresponding to Fig. 2 are incorrectly numbered, particularly the “input sensor interface 40”, “processor 44”, “memory 46”, and “aircraft interface 48”. Element numbering in the specification needs to correctly match the element numbering in the corresponding Figure. Accordingly, for the purposes of examination, examiner assumes the numbering of elements in para. [0036]-[0042] to be that provided in Fig. 2.
Para. [0052]: “Inferential sensors z4 and z5 are given below:” Both equations listed begin with “z4 =…”. For the purposes of examination, examiner assumes the second equation should begin with “z5 =…” and correspond to inferential sensor “z5”.
Appropriate correction is required.
Claim Objections
Claims 5, 11, and 20 are objected to because of the following informalities:  
Claims 5 and 20: “input parameters” should read “input operating conditions” for consistency.
Claim 11: “the uncertainties” should read “uncertainties” to avoid rejection for lack of antecedent basis . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 11 recites “The method of claim 1, further comprising the step of: calculating parameter sensitivities of the inferential sensors and the output parameters to the fault conditions”. However, claim 1 step d) has already recited “calculating parametric sensitivities of the output parameters and the inferential sensors to the fault conditions and to the uncertainties”, thus claim 11 merely recites a component of its parent claim, and does not specify any further limitation of the subject matter claimed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the 2019 PEG, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. (MPEP 2106.04(II)(A)). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. (MPEP 2106.04(a)(2)). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. (MPEP 2106.04(d))
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (MPEP 2106.05).
Step 1: Does the claim fall within a statutory category?
Regarding independent claims 1 and 16, claim 1 is directed to a method and claim 16 is directed to a system. As such these claims fall within the statutory categories of a process and a machine, respectively. Therefore, all independent claims fall within a statutory category.


Step 2A, prong one: Does the claim recite a judicial exception?
In order to apply step 2A, the limitations of the claim that describe an abstract idea are bolded in the following detailed analysis of independent claims 1 and 16. 
Regarding independent claim 1, the limitation creating inferential sensors, each based on a functional relation of at least two of the input operating conditions and/or the output parameters as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person mentally determine what functional relation should be used between input conditions and output parameters to infer a change in system conditions.
The limitation simulating, based on the received system model using combinations of the input operating conditions and fault conditions, measurement values of the output parameters and inferential sensors as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply calculate the functional relations of the inferential sensors for various combinations of system conditions with pen and paper to determine the output parameters.
The limitation calculating parametric sensitivities of the output parameters and the inferential sensors to the fault conditions and to the uncertainties as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)).
The limitation evolving, using genetic programming, the inferential sensors based on the calculated parametric sensitivities of the output parameters and the inferential sensors to the fault conditions as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply observe the inadequacy of the inferential sensor’s sensitivity to fault conditions, and choose to change, or evolve, the inferential sensor to improve its fitness.
The limitation repeating steps c) through e) until a termination condition is realized as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person having written functional relations for inferential sensors and estimated output parameters that are determined to have inadequate sensitivities to fault conditions, could simply choose to repeat these steps and alter the functional relations until the parametric sensitivities meet the desired criteria. 
The limitation creating the built-in test based on a selected testing combination of input operating conditions and a selected measuring combination of the output parameters and the inferential sensors as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply choose to simulate an exhaustive combination of input conditions using functional relations to estimate the corresponding output parameters and determine what conditions should be used for a built-in test. 
Accordingly, under prong one of step 2A of the 2019 PEG, claim 1 recites an abstract idea.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Under step 2A prong two, examiner acknowledges that claim 1 recites additional elements, such as “A method for designing a built-in fault-detection-and-identification (FDI) test for a system that has measurable input operating conditions and output parameters” and “retrieving a system model that relates the output parameters to the input operating conditions and fault conditions”. Although additional elements are recited, “A method for designing a built-in fault-detection-and-identification (FDI) test for a system that has measurable input operating conditions and output parameters” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. The additional element of “retrieving a system model that relates the output parameters to the input operating conditions and fault conditions” is insignificant extra-solution activity, specifically pre-solution activity pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application. These additional elements must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. However, the addition of mere data gathering as well as directing the abstract idea towards a field of use, is not sufficient to integrate the claim as a whole into a practical application of the judicial exception. Therefore, claim 1 does not integrate the judicial exception into a practical application.
Step 2B: Do the claims amount to significantly more than the judicial exception? Is there an inventive concept?
Under step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (MPEP 2106.05). Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
Regarding claim 1, the recitation of additional elements within the claim are acknowledged, such as “A method for designing a built-in fault-detection-and-identification (FDI) test for a system that has measurable input operating conditions and output parameters” and “retrieving a system model that relates the output parameters to the input operating conditions and fault conditions”. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, “A method for designing a built-in fault-detection-and-identification (FDI) test for a system that has measurable input operating conditions and output parameters” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. The additional element of “retrieving a system model that relates the output parameters to the input operating conditions and fault conditions” is insignificant extra-solution activity, specifically pre-solution activity pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to amount to significantly more than the judicial exception. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. Therefore, under Step 2B of the 2019 PEG, there are no additional limitations in the claim, considered individually or as an ordered combination, that cause the claim to amount to significantly more than the judicial exception itself.
Independent claim 16 is rejected for substantially similar rationale as applied to independent claim 1 and further failure to add significantly more.
Under step 2A prong two, examiner acknowledges that claim 16 recites additional elements, such as “A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability”, “a cross-flow plate/fin heat exchanger (PFHE)”, “a plurality of input sensors, each configured to measure an input operating condition of the PFHE”, “one or more output sensors, each configured to measure an output parameter of the PFHE”, “one or more processors”, and “computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of”. Although additional elements are recited, “A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception cannot integrate a judicial exception into a practical application. The additional limitations of “a cross-flow plate/fin heat exchanger (PFHE)”, “a plurality of input sensors, each configured to measure an input operating condition of the PFHE”, and “one or more output sensors, each configured to measure an output parameter of the PFHE” merely invoke machinery as a tool to perform an existing process, and as stated in MPEP 2106.05(f)(2) – use of machinery in its ordinary capacity does not integrate a judicial exception into a practical application. The additional elements of “one or more processors” and “computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of” only amount to mere instructions to apply an exception on a generic computer, and as stated in MPEP 2106.05(f) - implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application. These additional elements must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. However, the addition of directing the abstract idea towards a field of use, machinery as a tool to perform an existing process, and instruction to implement the abstract idea on a generic computer is not sufficient to integrate the claim as a whole into a practical application of the judicial exception. Therefore, the judicial exception is not integrated into a practical application.
Under step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (MPEP 2106.05). Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons.
Regarding claim 16, the recitation of additional elements within the claim are acknowledged, such as “A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability”, “a cross-flow plate/fin heat exchanger (PFHE)”, “a plurality of input sensors, each configured to measure an input operating condition of the PFHE”, “one or more output sensors, each configured to measure an output parameter of the PFHE”, “one or more processors”, and “computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of”. As discussed above with respect to Prong Two of Step 2A, although additional elements are recited, “A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability” only directs the abstract idea towards a field of use, and as stated in MPEP 2106.05(h) - limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. The additional limitations of “a cross-flow plate/fin heat exchanger (PFHE)”, “a plurality of input sensors, each configured to measure an input operating condition of the PFHE”, and “one or more output sensors, each configured to measure an output parameter of the PFHE” merely invoke machinery as a tool to perform an existing process, and as stated in MPEP 2106.05(f)(2) – use of machinery in its ordinary capacity does not provide significantly more. The additional elements of “one or more processors” and “computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of” only amount to mere instructions to apply an exception on a generic computer, and as stated in MPEP 2106.05(f) - implementing an abstract idea on a generic computer does not amount to significantly more. Therefore, under Step 2B of the 2019 PEG, there are no additional limitations in the claim, considered individually or as an ordered combination, that cause the claim to amount to significantly more than the judicial exception itself.
In the remaining analysis of dependent claims, all claim language is bolded for ease of viewing.
Claim 2 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 2 recites wherein the system model further relates the output parameters to system uncertainties. This limitation is insignificant extra-solution activity, specifically pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application or add significantly more than the judicial exception itself. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 3 is dependent on dependent claim 2 and includes all of the limitations of claim 2. Claim 3 recites wherein the system uncertainties include uncertainties in measurements of the input operating conditions. This limitation is insignificant extra-solution activity, specifically pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application or add significantly more than the judicial exception itself. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 4 is dependent on dependent claim 2 and includes all of the limitations of claim 2. Claim 4 recites wherein the system uncertainties include uncertainties in measurements of the output parameters. This limitation is insignificant extra-solution activity, specifically pertaining to mere data gathering necessary to perform the abstract idea (MPEP 2106.05(g)) and not sufficient to integrate the judicial exception into a practical application or add significantly more than the judicial exception itself. As Berkheimer evidence, MPEP 2106.05(g) provides support that mere data gathering is well understood, routine, and conventional. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.

Claim 5 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 5 recites wherein the calculated parametric sensitivities further include sensitivities of the output parameters and the inferential sensors to the input parameters. This limitation as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 6 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 6 recites wherein evolving the inferential sensors includes: retaining a selection inferential sensor corresponding to a maximally sensitive one of the calculated parametric sensitivities of the plurality of inferential sensors to the fault conditions. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply observe which inferential sensor is most sensitive to the fault conditions of interest, and choose to retain that functional relations of that inferential sensor in subsequent iterations. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 7 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 7 recites wherein evolving the inferential sensors includes: creating a crossover inferential variable that retains a common portion of the functional relation of two of the inferential sensors. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could observe that two inferential sensors exhibit the highest sensitivity to the fault conditions of interest, and choose to retain the functional relation that is shared by those inferential sensors in subsequent iterations. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 8 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 8 recites wherein evolving the inferential sensors includes: creating a mutation inferential variable that changes a common portion of the functional relation of two of the inferential sensors. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could observe that two inferential sensors exhibit low sensitivity to the fault conditions of interest, and choose to change a functional relation that is shared by those inferential sensors in subsequent iterations. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 9 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 9 recites selecting an initial combination of input operating conditions. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply choose the initial operating conditions arbitrarily or choose whichever operating conditions are considered to be nominal. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 10 is dependent on dependent claim 9 and includes all of the limitations of claim 9. Claim 10 recites evolving the combination of input operating conditions. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply choose to change, or evolve, an input operating condition incrementally from an initial value to a final value, and repeat this for each of the system’s input operating conditions. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 11 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 11 recites calculating parameter sensitivities of the inferential sensors and the output parameters to the fault conditions. This limitation as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 12 is dependent on dependent claim 11 and includes all of the limitations of claim 11. Claim 12 recites wherein the termination condition is realized in response to a change in parameter sensitivities between repetitions falling below a percentage threshold. This limitation as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.

Claim 13 is dependent on independent claim 1 and includes all of the limitations of claim 1. Claim 13 recites generating a fault condition classification based on the simulated measurement values of the output parameters and inferential sensors. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply observe and determine whether the output parameters for a given set of operating conditions do or do not correspond with a known fault condition, based on the estimated output parameters of the inferential sensors. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 14 is dependent on dependent claim 13 and includes all of the limitations of claim 13. Claim 14 recites comparing the fault condition classification with fault condition so as to assess the quality of the fault condition classification. This limitation as drafted and under a broadest reasonable interpretation “can be performed in the human mind, or by a human using pen and paper” (MPEP 2106.04(a)(2)(III)). For example, a person could simply the compare fault condition classification for multiple systems with known fault condition to determine the quality of the fault condition classification. There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself.
Claim 15 is dependent on dependent claim 14 and includes all of the limitations of claim 14. Claim 15 recites determining correct classification rates based on the comparison of the fault condition classification with the fault condition. This limitation as drafted and under a broadest reasonable interpretation is an abstract idea because it is directed to a mathematical concept of organizing and manipulating information through mathematical correlations (MPEP 2106.04(a)(2)(I)(A)(iv)). There are no additional limitations in the claim, considered individually or as an ordered combination, that integrate the judicial exception into a practical application or cause the claim to amount to significantly more than the judicial exception itself. 
Claim 17 is dependent on independent claim 16 and includes all of the limitations of claim 16. Claim 17 is rejected for substantially the same rationale as applied to claim 2 above, and further failure to add significantly more.
Claim 18 is dependent on dependent claim 17 and includes all of the limitations of claim 17. Claim 18 is rejected for substantially the same rationale as applied to claim 3 above, and further failure to add significantly more. 
Claim 19 is dependent on dependent claim 17 and includes all of the limitations of claim 17. Claim 19 is rejected for substantially the same rationale as applied to claim 4 above, and further failure to add significantly more.
Claim 20 is dependent on independent claim 16 and includes all of the limitations of claim 16. Claim 20 is rejected for substantially the same rationale as applied to claim 5 above, and further failure to add significantly more.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bollas et al. (Patent No. EP 3,104,112 A2), herein referred to as Bollas, in view of Smits et al. (Publication No. WO 2008/115655 A1), herein referred to as Smits.
Regarding claim 1, Bollas teaches A method for designing a built-in fault-detection-and-identification (FDI) test (Bollas, para. [0001]: “The present disclosure relates to active fault detection and isolation of dynamical systems, and more specifically, to plate-fin heat exchanger fouling identification.”) for a system that has measurable input operating conditions and output parameters (Bollas, para. [0012] lines 42-46: “This separation of time scales allows fouling affected properties, such as deposit thickness and thermal fouling resistance, to be treated as parameters. Correspondingly, an alternative approach for fouling detection can be applied on the basis of parameter estimation. Here, we propose a method that calculates a set of system inputs that minimize the uncertainty of the estimate of heat exchanger fouling from fault identification during iBIT.”), the method comprising the steps of: a) retrieving a system model that relates the output parameters to the input operating conditions and fault conditions (Bollas, para. [0041] lines 51-54: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor, as shown in block 12. A subsystem model including system parameters for a heat exchanger, where each of the system parameters includes a sensor variance.”; Bollas, para. [0024] lines 33-37: “We thus have a model representing noisy responses of a heat exchanger at significant fouling conditions, referred to herein as a "virtual system" and a model with no noise in its predictions and void of any foulant deposition, referred to hereafter as a "system model." The responses of the virtual system are used in a computational framework for parameter estimation to estimate the thermal fouling resistance and uncertain inputs of the system model.”); b) creating inferential sensors, each based on a functional relation of at least two of the input operating conditions and/or the output parameters (Bollas, para. [0020] lines 11-13 and 18-21: “The variables of the test design vector of Eq. (2) may be restricted to a design space φ, assigning upper and lower bounds to each component. To formulate the iBIT design problem, within the allowable design space of the ECS, the model equations described above may be expressed as an implicit system of differential equations: [Equation 3], where f is the system governing equations, x(t) is the system states (temperature and pressure), u(t) is the system inputs (inlet bleed temperature), and t is time. It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs. Estimates of the measured outputs, ŷ(t), may then be expressed as: [Equation 4]”); c) simulating, based on the received system model using combinations of the input operating conditions and fault conditions (Bollas, para. [0024] lines 33-35: “We thus have a model representing noisy responses of a heat exchanger at significant fouling conditions, referred to herein as a "virtual system" and a model with no noise in its predictions and void of any foulant deposition, referred to hereafter as a "system model."”), measurement values of the output parameters and inferential sensors (Bollas, para. [0024] lines 36-37: “The responses of the virtual system are used in a computational framework for parameter estimation to estimate the thermal fouling resistance and uncertain inputs of the system model.”; Bollas, para. [0026] lines 42-45 and 47-48: “the thermal fouling resistance and uncertain flow conditions can be estimated in several case studies and their 95% confidence intervals at nominal and optimal conditions are reported and compared. Measurement noise may be added to the heat exchanger model outputs to provide virtual experimental data for analysis… Thereafter, noiseless model simulations (from the system model) can be matched to the experimental data (from the virtual system) by adjusting ξ̂, the estimated parameters and system uncertain inlets.”); d) calculating parametric sensitivities of the output parameters and the inferential sensors to the fault conditions and to the uncertainties (Bollas, para. [0023] lines 21-22: “Dynamic and steady state parametric sensitivities may be calculated with the solver CVODES, a C-coded ODE solver capable of sensitivity analysis, using finite differences or adjoints.”; Bollas, para. [0034] lines 2-5: “Depending on the state of the compressors and downstream pressure impedance, the pressure of the inlet bleed stream in the ECS heat exchanger might contain significant uncertainty. Therefore, in this case study we explored the impact of uncertain inlet pressure for the bleed side on iBIT fouling detection. As an exercise, uncertainty may be also considered for the ram flow.”; Bollas, para. [0038] lines 35-41: “Table 2, as depicted in FIG. 4, shows estimated values and 95% confidence intervals of uncertain heat exchanger inlets and fouling at nominal and optimal settings, according to some embodiments. Both steady state and transient information are used for fouling detection and isolation… The confidence intervals for the estimated conditions can be calculated at the nominal and optimal iBIT settings are shown. These results show the greatest improvement in estimating uncertain inputs and fouling levels, indicating that the iBIT benefits the most from optimizing conditions for fouling identification when there are multiple uncertainties present.”); g) creating the built-in test based on a selected testing combination of input operating conditions and a selected measuring combination of the output parameters and the inferential sensors (Bollas, para. [0018] lines 46-47: “In summary, the unknown fouling resistance and uncertain inlet conditions can be compiled together as a vector of estimated system parameters and inputs: [Equation 1]”; Bollas, page 4 para. [0019] lines 55-56: “Moreover, the iBIT considered here changes the inlet bleed temperature in a series of discrete steps over time.”; Bollas, page 5 para. [0019] lines 5-6: “The inlet temperature, number of step changes, steps duration, and overall timespan are included in the test design vector, φ : [Equation 2]”; Bollas, para. [0020] lines 12-21: “To formulate the iBIT design problem, within the allowable design space of the ECS, the model equations described above may be expressed as an implicit system of differential equations: [Equation 3] where f is the system governing equations, x(t) is the system states (temperature and pressure), u(t) is the system inputs (inlet bleed temperature), and t is time…Estimates of the measured outputs, ŷ(t), may then be expressed as: [Equation 4]”).
Bollas does not teach the steps of e) evolving, using genetic programming, the inferential sensors based on the calculated parametric sensitivities of the output parameters and the inferential sensors to the fault conditions, or f) repeating steps c) through e) until a termination condition is realized.
In the same field of endeavor, designing fault diagnostic tests for complex systems with fault conditions that cannot be easily measured, Smits teaches e) evolving, using genetic programming, the inferential sensors based on the calculated parametric sensitivities of the output parameters and the inferential sensors to the fault conditions (Smits, page 1 lines 7-9: “The present invention relates to soft or inferential sensors and, more particularly, to inferential sensors that are developed using a three-dimensional Pareto-front genetic programming technique”; Smits, page 4 lines 15-21: “A genetic programming technique may be used to develop a predictive algorithm that can accurately reproduce historical data representative of the physical, chemical, or biological process. The historical data may include a number of measurements of the at least one output variable (e.g., taken at various times and/or under various operating conditions) and corresponding measurements of the input variables. To find a predictive algorithm with the desired accuracy, the genetic programming technique may evolve a population of candidate algorithms through multiple generations.”); and f) repeating steps c) through e) until a termination condition is realized (Smits, page 4 line 22 to page 5 line 3: “Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion that evaluates each candidate algorithm's ability to predict the measurements of the at least one output variable based on the corresponding measurements of the input variables; (ii) a complexity criterion that evaluates each candidate algorithm's complexity; and (iii) a smoothness criterion that evaluates each candidate algorithm's nonlinearity. It is to be understood that these fitness criteria are exemplary only, as additional and/or alternative fitness criteria could be applied. The candidate algorithms that are the most fit based on the applied fitness criteria are allowed to propagate into the next generation through the use of genetic operations such as copying, crossover, and mutation. In this way, the genetic programming technique evolves candidate algorithms that, on average, become progressively more fit (as judged by the applied fitness criteria) from one generation to the next. Eventually, the evolutionary process terminates, e.g., based on the number of generations or because of the fulfillment of some other termination criterion.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas (directed to system and methods for designing a built-in fouling identification test for plate-fin heat exchangers by inferring system conditions based on estimated output parameters from known input conditions and uncertainties) and Smits (directed to methods for using genetic programming to improve the fitness of inferential sensors for predicting non-linear processes) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming to improve their fitness for fouling identification in uncertain conditions, because “In a typical approach for developing an inferential sensor for a given process, historical data is collected for a broad range of process conditions. Using this historical data, various techniques may then be used to develop an empirical model that can predict the desired output variable based on the available input variables. Linear regression is one technique that could potentially be used. In practice, however, linear regression has only limited applicability because the majority of industrial processes are nonlinear, especially in the chemical industry. Neural network models have been used to model nonlinear industrial processes. However, neural network models are often associated with a number of different problems… Accordingly, there is a need for other ways of developing inferential sensors that can infer difficult-to-measure process parameters based on easily-measured process parameters.” as taught by Smits (Smits, page 1 lines 19-28 and page 2 lines 8-10). 
Regarding claim 2, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches wherein the system model further relates the output parameters to system uncertainties (Bollas, para. [0012] lines 44-46: “an alternative approach for fouling detection can be applied on the basis of parameter estimation. Here, we propose a method that calculates a set of system inputs that minimize the uncertainty of the estimate of heat exchanger fouling from fault identification during iBIT.”).
Regarding claim 3, Bollas and Smits teach all of the limitations as applied to claim 2 above. Bollas further teaches wherein the system uncertainties include uncertainties in measurements of the input operating conditions (Bollas, para. [0022] lines 33-35: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ̂ for all sampling times within τ.”).
Regarding claim 4, Bollas and Smits teach all of the limitations as applied to claim 2 above. Bollas further teaches wherein the system uncertainties include uncertainties in measurements of the output parameters (Bollas, para. [0035] lines 14-18: “Thus, here the ram and bleed mass flows may be considered uncertain during the iBIT for fouling estimation. Three iBITs can be conducted to explore the impact of uncertainty in the flow rates: the first and second tests focused on uncertain bleed side and ram side flows rates, respectively, and a third test analyzed uncertain bleed side and ram side flow rates simultaneously. The results of these case studies for nominal and optimal iBITs are presented in FIG. 4, Table 2, along with the design vector for the optimal iBIT.”).
Regarding claim 5, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches wherein the calculated parametric sensitivities further include sensitivities of the output parameters and the inferential sensors to the input parameters (Bollas, para. [0022] lines 33-37: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ̂ for all sampling times within τ. These sensitivities may be compiled into a series a of matrices, Q.sub.r,s, for each output, y.sub.r,s, and weighed by the experimental variance to produce the variance covariance matrix and Fisher information matrix:”).
Regarding claim 6, Bollas and Smits teach all of the limitations as applied to claim 2 above. Smits further teaches wherein evolving the inferential sensors includes: retaining a selection inferential sensor corresponding to a maximally sensitive one of the calculated parametric sensitivities of the plurality of inferential sensors to the fault conditions (Smits, page 9 lines 1-5: “Pre-processing steps may also be used to determine which input variables are relevant to the output variable that is to be predicted, for example, by sensitivity studies. Thus, the historical data may be culled to focus on the measurements that represent the most reliable data that is most likely to be relevant to the output variable of interest.”; Smits, page 12 lines 7-11: “The candidate algorithms are then evolved, using the historical data selected in block 100 and the fitness criteria defined in block 102, as indicated by block 108. In an exemplary evolutionary approach, the most fit candidate algorithms in the population are 10 selected to generate "offspring" algorithms that are then used to replace the least fit candidate algorithms in the population.”). 
Regarding claim 7, Bollas and Smits teach all of the limitations as applied to claim 1 above. Smits further teaches wherein evolving the inferential sensors includes: creating a crossover inferential variable that retains a common portion of the functional relation of two of the inferential sensors (Smits, page 12 lines 21-23: “An offspring algorithm may be generated by a crossover operation that joins a sub-tree of one parent algorithm with the sub-tree of another parent algorithm.”).
Regarding claim 8, Bollas and Smits teach all of the limitations as applied to claim 1 above. Smits further teaches wherein evolving the inferential sensors includes: creating a mutation inferential variable that changes a common portion of the functional relation of two of the inferential sensors (Smits, page 12 lines 26-31: “The offspring algorithms may then be subject to mutations, based on preselected mutation probabilities. In one approach, a mutation may be used to change one node (either a function or a terminal node, depending on how the genetic programming is set up) in a candidate algorithm. Alternatively, a mutation may be able to change multiple nodes (e.g., a sub-tree) in a candidate algorithm. In addition, some mutations might increase or decrease the number of nodes in a candidate algorithm.”).
Regarding claim 9, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches selecting an initial combination of input operating conditions (Bollas, para. [0025] lines 38-41: “The flow conditions in the ECS heat exchanger can be set to nominal conditions typical for ECS heat exchanger operations. The bleed inlet temperature may be constrained between 100°C and 250°C, assuming that it is controlled upstream, but with significant uncertainty. The inlet ram temperature may be set according to the international standard atmospheric values at ground level determined by the International Standard Aviation Organization.”).
Regarding claim 10, Bollas and Smits teach all of the limitations as applied to claim 9 above. Bollas further teaches evolving the combination of input operating conditions (Bollas, para. [0026] lines 47-48: “Thereafter, noiseless model simulations (from the system model) can be matched to the experimental data (from the virtual system) by adjusting ξ̂, the estimated parameters and system uncertain inlets.”).
Regarding claim 11, Bollas and Smits teach all of the limitations as applied to claim 1 above. Bollas further teaches calculating parameter sensitivities of the inferential sensors and the output parameters to the fault conditions (Bollas, para. [0022] lines 33-47: “According to some embodiments, the optimal iBIT can provide maximum information on thermal fouling resistance, even at uncertain inlet conditions. This information is acquired through the sensitivities of measured outputs with respect to estimated values of ξ̂ [vector of estimated system parameters (e.g. fouling resistance) and inputs (e.g. uncertain inlet conditions)] for all sampling times within τ. These sensitivities may be compiled into a series a of matrices, Q.sub.r,s, for each output, y.sub.r,s, and weighed by the experimental variance to produce the variance covariance matrix and Fisher information matrix: [Equation 6]… The D-optimal design criterion may be chosen, for example, to minimize the correlation between estimated parameters from the extracted information, and thus isolate fouling from all other system uncertainty: [Equation 7]”).
Regarding claim 12, Bollas and Smits teach all of the limitations as applied to claim 11 above. Smits further teaches , wherein the termination condition is realized in response to a change in parameter sensitivities between repetitions falling below a percentage threshold (Smits, page 4 line 22 to page 5 line 3: “Within each generation, the candidate algorithms may be evaluated based on various fitness criteria. In an exemplary embodiment, three fitness criteria are applied: (i) an accuracy criterion …; (ii) a complexity criterion …; and (iii) a smoothness criterion... It is to be understood that these fitness criteria are exemplary only, as additional and/or alternative fitness criteria could be applied. The candidate algorithms that are the most fit based on the applied fitness criteria are allowed to propagate into the next generation through the use of genetic operations such as copying, crossover, and mutation. In this way, the genetic programming technique evolves candidate algorithms that, on average, become progressively more fit (as judged by the applied fitness criteria) from one generation to the next. Eventually, the evolutionary process terminates, e.g., based on the number of generations or because of the fulfillment of some other termination criterion.”; Smits, page 9 lines 1-5: “Pre-processing steps may also be used to determine which input variables are relevant to the output variable that is to be predicted, for example, by sensitivity studies. Thus, the historical data may be culled to focus on the measurements that represent the most reliable data that is most likely to be relevant to the output variable of interest.”).
Regarding claim 16, Bollas and Smits teach all of the limitations as applied to claim 1 above, thus claim 16 is rejected for substantially the same rationale as applied to claim 1 above. Furthermore, Bollas teaches A system for heat exchange with built-in fault-detection-and-identification (FDI) test design capability (Bollas, para. [0001]: “The present disclosure relates to active fault detection and isolation of dynamical systems, and more specifically, to plate-fin heat exchanger fouling identification.”), the system comprising: a cross-flow plate/fin heat exchanger (PFHE) (Bollas, para. [0009] lines 16-19: “Cross-flow plate-fin heat exchangers are typically used in ECSs because of their small weight and volume relative to their heat transfer efficiency. The ECS primary heat exchanger 2 (as depicted in FIG. 1) uses ambient ram air 4 as the cold fluid side to decrease the temperature of the compressed bleed stream.”); a plurality of input sensors, each configured to measure an input operating condition of the PFHE (Bollas, para. [0041] lines 51-52: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor”); one or more output sensors, each configured to measure an output parameter of the PFHE (Bollas, para. [0020] lines 19-20: “It may be assumed that sensors exist at the outlet bleed and ram channels to measure the exit temperatures and pressures, regardless of whether they exist in all ECSs.”); one or more processors (Bollas, para. [0041] lines 51-52: “a processor may be configured to receive subsystem model information from at least one sensor operatively connected to the processor”); and computer-readable memory encoded with instructions that, when executed by the one or more processors, cause the system to perform the steps of (Bollas, para. [0050] lines 42-43: “The instructions in memory 102 may include one or more separate programs, each of which comprises an ordered listing of computer-executable instructions for implementing logical functions.”).
Regarding claim 17, Bollas and Smits teach all of the limitations as applied to claims 16 and 2 above, thus claim 17 is rejected for substantially the same rationale as applied to claims 16 and 2 above.
Regarding claim 18, Bollas and Smits teach all of the limitations as applied to claims 17 and 3 above, thus claim 18 is rejected for substantially the same rationale as applied to claims 17 and 3 above.
Regarding claim 19, Bollas and Smits teach all of the limitations as applied to claims 17 and 4 above, thus claim 19 is rejected for substantially the same rationale as applied to claims 17 and 4 above.
Regarding claim 20, Bollas and Smits teach all of the limitations as applied to claims 16 and 5 above, thus claim 19 is rejected for substantially the same rationale as applied to claims 16 and 5 above.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bollas in view of Smits as applied to claim 1 above, and further in view of Najjar et al. (“Optimal Sensor Selection and Fusion for Heat Exchanger Fouling Diagnosis in Aerospace Systems”, a copy of which has been provided with this office action), herein referred to as Najjar.
Regarding claim 13, Bollas and Smits teach all of the limitations as applied to claim 1 above. Neither Bollas nor Smits teach generating a fault condition classification based on the simulated measurement values of the output parameters and inferential sensors.

In the same field of endeavor, designing fault diagnostic tests for complex systems with fault conditions that cannot be easily measured, Najjar teaches generating a fault condition classification based on the simulated measurement values of the output parameters and inferential sensors (Najjar page 4875, section V. subsection B. “Classification” paragraph 1: “Once the features are obtained as the principal components or the parameter set of the GMM, they are processed by a classifier to make a decision on the heat exchanger fouling severity”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Bollas (directed to system and methods for designing a built-in fouling identification test for plate-fin heat exchangers by inferring system conditions based on estimated output parameters from known input conditions and uncertainties) and Smits (directed to methods for using genetic programming to improve the fitness of inferential sensors for predicting non-linear processes) and Najjar (directed to a process for diagnosing fouling of a heat exchanger, involving optimal sensor selection for fault classification and sensor fusion for the inference of fouling severity via different machine learning tools) and arrived at a method to design a built-in fouling identification test for plate fin heat exchangers using inferential sensors that have been trained through genetic programming while evaluating each inferential sensors ability to determine correct fault classifications, because “Since a large number of sensors are available in the ECS [Environmental Control System] mounted at different locations, the underlying processes of data generation, storage, and analysis become cumbersome. Therefore, an optimal sensor selection methodology is needed to rank the most relevant sensors in terms of the best classification performance for heat exchanger fouling diagnosis.” as taught by Najjar (Najjar, page 4871 Section IV. “Optimal Sensor Selection Methodology” paragraph 1). 
Regarding claim 14, Bollas, Smits, and Najjar teach all of the limitations as applied to claim 13 above. Najjar further teaches comparing the fault condition classification with fault condition so as to assess the quality of the fault condition classification (Najjar, page 4875, section V. subsection B. “Classification” paragraphs 2-3: “The performance of the classifier is evaluated using the random subsampling hold-out cross-validation method. The results are summarized into a confusion matrix [56], whose columns contain the predicted classes while the rows contain the actual classes… For the cross-validation method, 30 data sequences are hold-out from each class and are used for testing while the remaining are used for training. This process is repeated 50 times, where in each run 30 data sequences are randomly selected from each class. This generates a total of 1500 testing samples for each class.”).
Regarding claim 15, Bollas, Smits, and Najjar teach all of the limitations as applied to claim 14 above. Najjar further teaches determining correct classification rates based on the comparison of the fault condition classification with the fault condition (Najjar, page 4878: Table VIII “Classification results for the top three optimal sensors obtained using the unsupervised embedded algorithm”, specifically “CCR” or “Correct Classification Rate (%)”).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cella et al. (Publication No. US 2019/0064791 A1) relating to methods and systems for data collection in industrial environments, as well as methods and systems for leveraging collected data for monitoring, remote control, autonomous action, and other activities in industrial environments.
Gandhi et al. (Publication No. US 2018/0165384 A1) relating to turbine systems, and more specifically to detection of certain issues in industrial processes.
Bonissone et al. (1999) “Hybrid soft computing systems: industrial and commercial applications”
Gosselin et al. (2009) “Review of utilization of genetic algorithms in heat transfer problems”
Khatibisepehr et al. (2013) “Design of inferential sensors in process industry: A review of Bayesian methods”
Shah et al. (2009) “On-line fouling detection of aircraft environmental control system cross flow heat exchanger”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A ANDRELLO whose telephone number is (571)272-5209. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./               Examiner, Art Unit 2147                                                                                                                                                                                         
/BORIS GORNEY/               Supervisory Patent Examiner, Art Unit 2147